Citation Nr: 1540693	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for liver disability. 

2.  Entitlement to service connection for tinea versicolor. 

3.  Entitlement to service connection for a disability manifested by low temperature fevers. 

4.  Entitlement to service connection for chronic fatigue, to include as a manifestation of undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.   

5.  Entitlement to service connection for hyperlipidemia. 

6.  Entitlement to service connection for diabetes. 

7.  Entitlement to service connection for cold injury residuals of the hands. 

8.  Entitlement to service connection for allergic rhinitis, to include as secondary to asthma.  

9.  Entitlement to service connection for sinusitis, to include as secondary to asthma.  

10.  Entitlement to service connection for anosmia. 

11.  Entitlement to service connection for a back disability. 

12.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.  

13.  Entitlement to restoration of a 30 percent rating for discoid lupus erythematosus from September 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1986, and from February 1987 to December 1999.   

This appeal before the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for chondromalacia of the left knee and proposed to reduce the rating for discoid lupus erythematosus from 30 to 10 percent.  A notice of disagreement (NOD) with respect to the denial of the claim for an increased rating for chondromalacia of the left knee and the proposed reduction in the rating for discoid lupus erythematosus was filed in April 2006.  The reduction of the rating for discoid lupus erythematosus to 10 percent, effective from September 1, 2006, was implemented by a June 2006 rating decision.  Thereafter, a January 2007 rating decision denied a rating in excess of 10 percent for discoid lupus erythematosus and a claim for service connection for a liver disability.  An NOD with respect to this decision was filed in March 2007.  

The RO issued a statement of the case (SOC) in May 2008 with respect to the evaluations assigned for chondromalacia and discoid lupus erythematosus of the left knee and a denial of the claim for service connection for a liver disability and the Veteran submitted a substantive appeal with respect to all three of these issues (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2008.  After further development, an April 2009 supplemental SOC (SSOC) was completed that reflects the continuing denial of these three claims.   

This appeal to the Board also arose from a July 2009 rating decision in which the RO, inter alia denied claims for service connection for a disability manifested by low temperature fevers, chronic fatigue syndrome, tinea versicolor, hyperlipidemia, diabetes, cold injury residuals of the hands, allergic rhinitis, sinusitis, anosmia, and a back disability.  The Veteran submitted an NOD with respect to the denial of the claim for service connection for tinea versicolor in September 2009 and an SOC with respect to this matter was completed in December 2009.  The Veteran submitted a substantive appeal with respect to the denial of the claim for service connection for tinea versicolor (via a VA Form 9) later in December 2009.  The Veteran also filed an NOD with respect to remaining claims, as listed herein above, denied by the July 2009 rating decision in December 2009, and an SOC with respect to these issues was completed in June 2010.  A substantive appeal with respect to the denial of these claims (via a VA Form 9) was filed in July 2010.  

Following additional development, an October 2014 SSOC was completed that reflects the continuing denial of the claims addressed in the May 2008, December 2009, and June 2010 SOCs. 

In April 2015, Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

Based on testimony presented at the April 2015 hearing, the issues on appeal have been slightly recharacterized on the Title Page to better reflect the Veteran's contentions.  In particular, as the Veteran at this hearing indicated that he was satisfied with the 60 percent rating currently in effect for discoid lupus erythematosus, and was only in disagreement with the prior reduction of this rating from 30 to 10 percent, the appeal with respect to this issue has been listed on the Title Page to reflect this fact.  See April 29, 2015, Hearing Transcript, pages 9 through 11.  

This appeal has been processed utilizing sing the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems.

The Board's disposition of the claims for service connection for service connection for a disability manifested by low temperature fevers and hyperlipidemia, as well as the decision addressing the claim for restoration of 30 percent rating for discoid lupus erythematosus, are t forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  During the April 2015 Board hearing, the Veteran withdrew his appeal with respect to the claims for service connection for a disability manifested by low temperature fevers and hyperlipidemia.  

2.  The June 2006 rating decision in which the RO reduced the rating for discoid lupus erythematosus from 30 to 10 percent, as well as the May 2008 SOC, reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the claim for service connection for a disability manifested by low temperature fevers have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran with respect to the claim for service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  As the RO's reduction of the rating for service-connected discoid lupus erythematosus from 30 to 10 percent, effective September 1, 2006, was not in accordance with law, the criteria for restoration of the 30 percent rating are met. 
38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal with respect to the claims for service connection for a disability manifested by low temperature fevers and hyperlipidemia during the April 2015 Board hearing.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the claims for service connection for a disability manifested by low temperature fevers and hyperlipidemia.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims for service connection for a disability manifested by low temperature fevers and hyperlipidemia, and the appeal with respect to these matters must be dismissed.

II.  Reduction

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the matter herein, the Board finds that all notification and development actions needed to fairly adjudicate the claim for  restoration of a 30 percent rating for discoid lupus erythematosus have been accomplished.

Historically, in a March 2000 rating decision, service connection was granted for  discoid lupus erythematosus at an initial rating of 30 percent, effective from January 1, 2000 (the day after the date of the Veteran's discharge).  Thereafter, the Veteran submitted a claim for an increased rating for this disability in September 2005.  Following an examination in October 2005 and a February 2006 rating decision that proposed such a reduction, the previously referenced June 2006 rating decision reduced the rating for the Veteran's discoid lupus erythematosus to 10 percent, effective September 1, 2006.  

Initially, the Board notes that, prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his or her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1). However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  

In this case, a February 2006 notification letter to the Veteran that accompanied the February 2006 rating decision proposing the reduction complied with the above requirements.  

Turning next to the question of the propriety of the reduction, the Board notes that Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c). Where a Veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Here, as of the effective date of the reduction, the 30 percent rating for the Veteran's discoid lupus erythematosus (under Diagnostic Codes 7809-7806) had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, as discussed below, the June 2006 rating decision that reduced the rating reflects that the RO failed to consider the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In this case, neither the rating decision effectuating the reduction-or the subsequently issued May 2008 SOC-includes reference or citation to 38 C.F.R. § 3.344, the governing regulation in rating reductions, nor did either adjudicative determination include any discussion whatsoever of whether the cited examination  findings actually reflect sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594. 

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, where applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 30 percent rating for discoid lupus erythematosus under DCs 7809-7806 is restored effective September 1, 2006.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction. 


ORDER

The appeal with respect to the claim for service connection for a disability manifested by low temperature fevers is dismissed. 

The appeal with respect to the claim for service connection for hyperlipidemia is dismissed. 

The claim for restoration of a 30 percent rating for discoid lupus erythematosus, from September 1, 2006, is granted.     


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the remaining claims on appeal.  

During the his April 2015 Board hearing, the Veteran requested VA examinations addressing a number of his claims, and in light of this testimony, and review of the evidence of record, the Boards finds that such examinations are appropriate. 

First, with respect to the claims for service connection being remanded, while the Veteran was afforded a VA "Gulf War Examination," in March 2011, the reports from this examination do not reflect that the claims file was reviewed, or otherwise specifically reflect consideration of whether the Veteran has a disability manifested by chronic fatigue due to an undiagnosed illness or other qualifying, chronic disability pursuant to his service in the Persian Gulf.  Review of the record also does not reveal any VA examinations that include medical opinions addressing the question of whether the other disabilities for service connection is claimed are related to service or, as claimed by the Veteran at the hearing before the undersigned with respect to allergic rhinitis and sinusitis, etiologically related to the service connected asthma.  See April 29, 2015, Hearing Transcript, pages 30, 31.  

As such, remand of the claims for service connection remaining on appeal-for examinations to obtain appropriate etiology opinions-is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 3.159 § (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim for an increased rating for chondromalacia of the left knee, the Veteran was last afforded a VA compensation examination to assess the severity of this disability in October 2005, and the Veteran testified at the hearing before the undersigned that such disability has increased in severity since this examination, and requested that he be scheduled for a VA compensation examination of his left knee to document such increase in disability.  See April 29, 2015, Hearing Transcript, page 7.  Accordingly, a VA compensation examination addressing the severity of the service connected chondromalacia of the left knee is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of the claim(s)-to particularly include the increased rating claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of the examination(s)-sent to him by the pertinent VA medical facility.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examinations, by appropriate physicians, to address the claims for service connection for a liver disability, tinea versicolor, chronic fatigue, diabetes, cold injury residuals of the hands, allergic rhinitis, sinusitis, anosmia, and back disability. 

The contents of the entire, electronic claims file (in VBMS and VVA), to include a complete copy of this REMAND, must be made available to each examiner, and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each  examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the appropriate disability for which service connected is claimed is the result of his military service.  

In rendering each requested opinion, the examiner must consider and discuss, in addition to the treatment records from and after service, all competent lay assertions concerning the nature, onset and continuity of the Veteran's relevant symptoms from service to the present time.   

Specific responses to the following are requested: 

Tinea Versicolor - The opinion as to whether such disability is related to service must document consideration of the tinea versicolor shown in the service treatment reports (STRS), to include those dated in August 1981 and June 1987. 

Chronic Fatigue - The examiner should specifically: 

(A) State whether the Veteran's complaints related to claimed fatigue are attributed to a known clinical diagnosis.  

(B) If any symptoms of the Veteran's claimed fatigue are determined not to be associated with a known clinical diagnosis, stated whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(C) Offer an opinion as to whether it is at least as likely as not that the Veteran's claimed fatigue symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness, without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Allergic Rhinitis and Sinusitis - The opinion as to whether any such disability is related to service must document consideration of upper respiratory complaints shown in the STRS, to include those dated in February 1986, April 1991, and March 1992.  

For any diagnosed disorder deemed not medically-related to service, the examiner should also express an opinion as to whether, it is at least as likely as not that the disability was caused or is aggravated (worsened beyond natural progression) by asthma.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination, by an appropriate medical professional, to assess the severity of the service-connected chondromalacia of the left knee. 

The contents of the entire, electronic claims file (in VBMS and VVA), to include a complete copy of this REMAND must be made available to the examiner, and the examination report should reflect discussion of the Veteran's documented medical history and assertions. 

Range of motion testing of the left knee should be conducted, and the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected left knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility. 

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating this claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases, for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


